DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/08/2021 to claims 46-56 and 59-65 have been entered. Claims 1-45 canceled. Claims 66 has been added. Claims 46-66 remain pending, of which claims 46-49, 61, 62, and 66 are being considered on their merits. Claims 50-60 and 63-65 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
0Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US 2014/0154233; Reference A) as evidenced by Law et al. (Current Opinion in Structural Biology (2013), 23, 836–841; Reference U).
st paragraph in the left column) (Example 1) anticipating claims 46 and the embodiment of plasminogen-deficient for claim 46, the embodiment of plasma cryoprecipitate for claim 47, embodiment of buffered solutions for the carrier, excipient, additive, diluent, and adjuvant for claim 48, and the embodiment of epsilon-amino caproic acid for claim 62. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46-49, 61, 62, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0154233; Reference A) in view of Nur et al. (US 2010/0203033) and as evidenced by Law et al. (Current Opinion in Structural Biology (2013), 23, 836–841; Reference U) 
The teachings of Pham and Law are relied upon as set forth above in rejecting claims 46-48 and 62 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 49, Pham does not teach a composition in a single embodiment formulated as a glue or sealant. Regarding claim 49 and 61, Pham does not teach any separately packaged thrombin. Regarding claim 66, Pham does not teach a single embodiment comprising any topical formulation of a glue or sealant.
Pham further teaches formulating the composition comprising fibrinogen and reduced levels of plasminogen and tPA isolated from blood as a fibrin glue, which is 
Nur teaches fibrin glue is typically a blood product comprising fibrin glues are fibrinogen, thrombin, Factor VIII, Factor XIII, fibronectin, vitronectin and von Willebrand factor (vWF), and is typically formed by the enzymatic reaction between fibrinogen, thrombin, and Factor XIII (¶0002-0004), reading on claim 49. Nur teaches that fibrin glue is advantageous as a surgical sealant (¶0004), reading on claims 49 and 66. The Nur ‘033 pre-grant publication teaches fibrin glue kits comprising fibrinogen and thrombin packaged separately (¶0016-0018), reading on claim 49, 61.
Regarding claims 49 and 61, it would have been obvious before the invention was filed to further add the separately packaged thrombin of Nur to the blood-derived product of Pham comprising fibrinogen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Pham and Nur are directed towards blood products. The skilled artisan would have been motivated to do so because Nur teaches that fibrin glue compositions, comprising separately packaged thrombin and fibrinogen obtained from blood, are advantageous as surgical sealants.
Regarding claims 49 and 66, it would have been obvious before the invention was filed to further formulate the fibrinogen composition of Pham having reduced levels of plasminogen and tPA into topical fibrin glue in view of the additional teachings of Pham and Nur. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Pham expressly considers such a 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 11-27 of the reply have been fully considered, but not found persuasive of error, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments. Any allegations of unexpected results are not persuasive at this time as evidence of secondary considerations is not relevant to anticipation rejections made under 35 U.S.C. § 102. See M.P.E.P. § 2131.04.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653